      Case 3:19-cv-00849-S Document 26 Filed 10/28/19                 Page 1 of 3 PageID 167



                                 IN THE UNITED STATES DISTRICT COURT
                                 FOR THE NORTHERN DISTRICT OF TEXAS
                                           DALLAS DIVISION

 BARRY SEINFELD AND MARSHA SEINFELD                               §
                                                                  §       CASE NO.
 v.                                                               §
                                                                  §     3:19-cv-00849-S
 ALLIED VAN LINES, INC.                                           §


                        BRIEF IN SUPPORT OF PLAINTIFFS’ RESPONSE TO
                            DEFENDANT ALLIED VAN LINES, INC.’S
                              MOTION FOR SUMMARY JUDGMENT


TO THE HONORABLE JUDGE OF SAID COURT:

          NOW COME Plaintiffs Barry Seinfeld and Marcia Seinfeld to ask the Court to DENY

Defendant Allied Van Lines, Inc.’s Motion for Summary Judgment, and in support offers the

following:

BACKGROUND

1.        Plaintiff's, a couple in their 80's, hired Defendant to move their household belonging to

Florida, from Texas. During the move over $300,000.00 of household belonging were damaged

or destroyed.

2.        Plaintiff's made an immediate claim for benefits.

DEFENDANT’S ASSERTION

3.        Defendant's only assertion in it's motion for summary judgment is that Plaintiff's did not

timely and properly assert their claim for damage to the household belongings of Plaintiffs.

COUNTER ARGUMENT

4.        No where in Defendant's Motion For Summary Judgment does Defendant show there is a

nine month limitation for filing a proof of loss in the form Defendant alleges it is suppose to be




Brief in Support of Plaintiffs’ Response to Defendant’s MSJ   -                      Page 1
     Case 3:19-cv-00849-S Document 26 Filed 10/28/19                   Page 2 of 3 PageID 168



filed. Defendant only cites a statute that says that the time limit for filing a proof of loss, as set

out in the bill of lading or contract of carriage or transportation cannot be shorter than nine

months. 49 U.S.C., § 14706.

5.        Plaintiffs’ have amended their interrogatory responses to #5. (Attached and incorporated

herein for all purposes as if verbatim is Exhibit 1-two affidavits.)

EVIDENCE

6.        The nine months is really not an issue because Plaintiff's did mail in their proof of loss

immediately, on May 26, 2017, just a few days after the loss and again on July 13, 2017 and

August 10, 2017. (Attached and incorporated herein for all purposes as if verbatim is Exhibit 2

(Receipt/List).) Furthermore, Defendant acknowledged the receipt of the claim and sought to

come out and view the losses in person. Plaintiff retained proof of the mailing but through

oversight, did not retain actual copies of what was mailed. Plaintiffs assert that what they mailed

was in compliance with the requirements of Defendant, i.e., that there is a list of the damaged

and destroyed items along with the cost to repair or replace each item. (See Exhibit 2)

SUMMARY JUDGMENT STANDARD

7.        A genuine issue of material fact exists "if the evidence is such that a reasonable jury

could return a verdict for the nonmoving party." Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986).

PLAINTIFF'S ARGUMENT

8.        As of this moment in this case there is no evidence before the Court regarding timelines

for filing a proof of loss.

9.        Assuming there is a time limit for filing the proof of loss, Plaintiff’s have provided some

evidence of the proof of loss being filed timely and properly. (See Exhibit 2.)




Brief in Support of Plaintiffs’ Response to Defendant’s MSJ   -                       Page 2
      Case 3:19-cv-00849-S Document 26 Filed 10/28/19                             Page 3 of 3 PageID 169



CONCLUSION

10.       For the reasons discussed in this Response, Defendant Allied Van Lines, Inc.’s Motion

should be DENIED and prays the Court do so.

          Signed October 28, 2019.

                                                              Respectfully submitted,


                                                              /s/    Mark S. Humphreys
                                                              BY:    Mark S. Humphreys - SBN #00789762

                                                              MARK S. HUMPHREYS, P.C.
                                                              702 Dalworth Street, Grand Prairie, TX 75050
                                                              Tel. (972) 263-3722 Fax. (972) 237-1690
                                                              Email: texaslaw94@yahoo.com
                                                              Attorney for Plaintiffs


Certificate of Service:     By my signature above, this is to certify that on October 28, 2019,
this document has been electronically filed with the Clerk of the Court as well as NOTICE of
same to all known counsel.




Brief in Support of Plaintiffs’ Response to Defendant’s MSJ          -                           Page 3
